JACKSON, District Judge
(dissenting). I cannot agree with the conclusions of the court in this case. The evidence before the *96district court satisfied Ms honor, the judge, that it was a case of mutual fault. I deem it unnecessary to enter upon a full discussion of the evidence, as the case turns upon the fact whether the steamer Susie Hitch had her side lights burning previous to the disaster, and, if so, how long before the collision occurred. On the hearing before the district court there was no evidence that showed that the lights were burning at the time of, or shortly before the collision. After the decision of the district judge, the mate of the Hitch was recalled, and testified before the circuit court that he saw the lights burning about five minutes before the collision. I place but little reliance upon the statement made by this witness, as he knew at that time that it was one of the reasons assigned by the district judge for holding the Hitch in fault. There is but little, if in fact any, difference in the weight of evidence on this point. Some consideration is given to the fact that the protest stated that the lights of the Hitch were burning at the time of the collision. I tMnk that fact is of little consequence, as we find from experience that all protests, when it is deemed essential, contain that most important fact. If the lights were burning so that the Miller could see them, and still she steamed directly on until the collision occurred, she would be guilty, not only of gross, but,of criminal, negligence. She could not have seen the lights. It is impossible to believe that the officers in charge of a large steamer of her size would run a boat down under the circumstances claimed by the libelant in this case. There was no apparent motive for such conduct, and, before we should judge the Miller to be wholly in fault, we must find, not only that there was no negligence upon the part of the Hitch, but that tire officers of the Miller, seeing all the lights burning on the Hitch, heedlessly and needlessly produced the collision. This conclusion can only be reached after we are satisfied that there was no motive for self-preservation, or that there existed some malice on the part of the officers ‘of the Miller against the officers or owners of the Hitch. The law of self-preservation always exists, and there is no evidence of malice.
It is claimed by the Hitch that the Miller was out of the usual track for steam vessels of her size. This fact may be conceded, but it is not of itself a fault, and does not amount to even contributory negligence. I know of no law that restricts her in her right to pursue any route up and down the bay that she thinks will best promote her interest. There is really but one solution to this case, and that is to hold both responsible. I cannot believe the lights were burning. It 'is simply the old case of each crew standing by their boat, with no controlling circumstance to determine who is right or wrong. It is a rule of the courts of admiralty, in collision eases, founded not only on their experience, but upon justice, that, when the evidence is so conflicting as to render it uncertain as to who.was at fault, to divide the loss between the parties. For the reasons assigned, I am of opinion to affirm the decree of the district court.